Opinion,
Mb. Justice Stebbett :
In view of the undisputed facts disclosed by the statement of claim and affidavit of defence, there appears to have been no error in entering the judgment complained of.
Tn March, 1887, plaintiff below and other owners of the schooner Francis L. Cooper were engaged in the joint venture referred to in the affidavit of defence. The vessel, with a cargo of general merchandise belonging to the owners, then left the port of Philadelphia, bound for Old Providence, San Andreas, and other islands in the Caribbean sea. In accordance with their original purpose, the outward cargo was there disposed of for cash and in exchange for other merchandise, which Avas intended to have been brought to Philadelphia, by the vessel on her return trip, and there sold for joint account of her owners. On August 10th of the same year the vessel, laden AA'ith cargo thus procured for the homebound voyage, AAdxile lying at the harbor of San Andreas, was totally destroyed by fire.
With the view of promoting the joint venture, the plaintiff beloAV, at the request of the other owners of vessel and cargo, made the advancements and disbursements necessary to provide the vessel with crew, means of subsistence, etc., for the out- as well as the irx-boxmd voyage. In Juxie, 1887, while the vessel was at sea, the contract of insurance in suit Avas effected for the purpose of indemnifying himself in case the vessel and cargo were lost and the means of reimbursing him were thus wanting. It is not denied that the advancements and disbursements were made, as alleged, nor is it denied that the charges therefor, aggregating $3,250.63, are reasonable and proper.
It is scarcely necessary to cite authoxities to show that, upon such a state of facts, plaintiff below had an insurable interest, at least to the extent of his advancements and disbursements. While it may be difficult to give a comprehensive and at the same time accurate definition of an insurable interest, it is doubtless Avell settled that not only any qualified property in *66the thing insured, but also any reasonable expectation of legitimate profit or advantage, to spring therefrom, is a proper subject of insurance. Right of property is not always an essential ingredient of an insurable interest. Loss or injury from its destruction, or benefit from its preservation, may be sufficient. As a general rule, whatever furnishes a reasonable expectation of pecuniary benefit from the continued existence of the subject of insurance is a valid insurable interest: Miltenberger v. Beacom, 9 Pa. 199.
The advancements and disbursements, referred to in the contract of insurance, embrace not only money advanced by plaintiff below, at the request of the other owners, for the particular voyage and venture, but all disbursements, on account thereof, made in pursuance of liabilities incurred before the vessel was destroyed, and for which it would have been liable in case the loss had not occurred. The phrase “ at and from San Andreas and Old Providence to Philadelphia,” designates the part of the voyage to which the risk insured against was intended to apply, and not the time within or during which the advancements and disbursements were to be made.
As owners of the schooner, the parties were of course tenants in common of the vessel; but, as to their joint venture, their relation was that of partners, each of whom has a lien on the partnership property not only for liabilities to third parties, but also for his own interest in the copartnership, as well as for moneys advanced by him for the use thereof. Hence, part owners of a vessel who purchase a cargo and engage in a venture, involving the transportation, sale, and exchange of the cargo, etc., for their joint account, have a like lien for advancements and disbursements made by each respectively for the common benefit: Story on Part., §§ 56, 97, 441, 444. In the section last cited, the learned author says: “ In short, cases of this sort are treated as constituting a quasi partnership with reference to the intended voyage or adventure upon which the ship is to be employed; and therefore the repairs, outfits and other expenses incurred to accomplish the enterprise are deemed to be made on joint account, and intended to be governed, as to rights and liens, by the rules of strict partnerships.....It is but a reasonable presumption, in the absence of all controlling circumstances, that part owners do not intend *67to rely solely upon the personal responsibility of each other, to reimburse themselves for expenses and charges incurred upon the common property for the common benefit; but, that there is a mutual understanding that they shall possess a lien in rem.” That presumption is notin any degree weakened, but rather strengthened, in the ease at bar, by the fact that the advancements and disbursements were made at the request of the other owners.
It is unnecessary to notice other grounds of defence suggested by plaintiff in error. There is nothing in either of them that would have warranted the court in refusing judgment for want of a sufficient affidavit of defence. An application of the principles above noticed to the undisputed facts of the case entitled plaintiff below to judgment.
Judgment affirmed.